307 S.W.3d 232 (2010)
Steven OSIER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70920.
Missouri Court of Appeals, Western District.
April 13, 2010.
Alexa Pearson, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Steven Osier appeals the denial of his Rule 24.035 post-conviction relief motion. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).